158 S.E.2d 50 (1967)
272 N.C. 264
STATE of North Carolina
v.
Ralph Odell WRIGHT.
No. 673.
Supreme Court of North Carolina.
December 13, 1967.
*51 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Haworth, Riggs, Kuhn & Haworth, High Point, for defendant appellant.
PER CURIAM.
The defendant assigns as error the failure of the court in the first case (Superior Court Docket 3984) to recommend that the defendant be given the option of serving the sentence in that case under the Work Release Plan, contending that this constitutes cruel and unusual punishment. This assignment is without merit. G.S. § 148-33.1 authorizes but does not require the presiding judge of the sentencing court to recommend that the prisoner be granted the privilege of the Work Release Program in such case. It appears from the record that the presiding judge, having imposed sentences in the two separate cases and having provided that the sentence in the second case should commence upon the expiration of the sentence in the first case, saw fit to recommend that the defendant be given the privileges of the Work Release Program in the second case only; that is, *52 after he had completed the service of the sentence imposed in the first case. This was within the discretion of the trial judge.
The remaining assignment of error is that in the second case (Superior Court Docket 4600) the sentence was imposed to commence at the expiration of the sentence imposed in the first case (Superior Court Docket 3984), the defendant contending that this constitutes cruel and unusual punishment. The sentence of two years in jail cannot be deemed cruel and unusual per se. Obviously, it is not unlawful to provide that a sentence imposed for a criminal offense shall begin to run at the expiration of a sentence previously imposed in another case for a different criminal offence. State v. Dawson, 268 N.C. 603, 151 S.E.2d 203.
No error.